People v Scott (2018 NY Slip Op 01086)





People v Scott


2018 NY Slip Op 01086


Decided on February 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2016-01472
 (Ind. No. 291-15)

[*1]The People of the State of New York, respondent,
vRonnie Scott, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy Sini, District Attorney, Riverhead, NY (Marion Tang of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Martin Efman, J.), rendered December 16, 2015, convicting him of criminal possession of a controlled substance in the first degree and conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Since the defendant's motion to withdraw his plea of guilty was patently insufficient on its face, the County Court providently exercised its discretion in summarily denying it (see People v Fisher, 28 NY3d 717, 726; People v Mitchell, 21 NY3d 964, 967; People v Lopez-Perez, 128 AD3d 1093).
MASTRO, J.P., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court